TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 7, 2018



                                      NO. 03-18-00340-CV


                             DHJB Development, LLC, Appellant

                                                 v.

                    Patricia Lux Graham and Terrell Graham, Appellees




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on February 5, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the order.

Therefore, the Court reverses the trial court’s dismissal order and remands the case to the trial

court further proceedings. Appellees shall pay all costs relating to this appeal, both in this Court

and the court below.